DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01-29-2021, 06-15-2021 and 10-19-2021, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,945,215. Although the claims at issue are not identical, they are the limitations of the claims 1-20 of the instant application are encompassed by the limitations of the claims 1-12 of the U.S. Patent No. 10,945,215.

Listed the independent claim 1 and dependent claims 2-3 the instant application below:
1.  A method for wireless communication, comprising: 
	          determining, by a terminal device, a reference uplink signal of a target uplink signal;  
	          determining, by the terminal device, a transmission power of the target uplink signal according to a transmission power of the reference uplink signal;  and 
	           transmitting, by the terminal device, the target uplink signal by using the determined transmission power. 
 
2.  The method of claim 1, wherein the target uplink signal is a Phase Tracking Reference Signal (PTRS) and the reference uplink signal is a Physical Uplink Shared Channel (PUSCH). 
 
3.  The method of claim 1, wherein the target uplink signal is a PTRS, the reference uplink signal is a PUSCH transmitted on a Demodulation Reference Signal (DMRS) port associated with the PTRS.

Listed the independent claim 1 of the U.S. Patent No. 10,945,215 below:
1.  A method for wireless communication, comprising: 
            determining, by a terminal device, a reference uplink signal of a Phase Tracking Reference Signal (PTRS);  
           determining, by the terminal device, a transmission power of the PTRS according to a transmission power of the reference uplink signal;  and 
           transmitting, by the terminal device, the PTRS by using the determined transmission power, wherein the reference uplink signal is a PUSCH or a DMRS transmitted on a Demodulation Reference Signal (DMRS) port associated with the PTRS.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7-9, 12-13, 15-17 and 19-20, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Noh (U.S. Pub. 2014/0016576).
Regarding claims 1 and 9 , Noh teaches a method / (a terminal device) for wireless communication (fig. 3, 8, 18), comprising: determining (measure, calculated, estimate, decide, establish), by a terminal device (MS-120/UE), a reference uplink signal of a target uplink signal (fig. 3, page 1, 10, par [0004-0007, 0037, 0039, 0041, 0143-0144, 0147]) (see PUSCH, PUCCH, for controlling a transmit power of an uplink sounding reference signal (SRS) in a transmission/reception point.  The method may include determining an offset value for an uplink SRS transmit power of user equipment, and controlling a transmit power of uplink physical channels and/or uplink signals, user equipment 120 may properly use the estimated pathloss in accordance with a target transmission/reception point. ); 
determining, by the terminal device (MS-120/UE), a transmission power of the target uplink signal according to a transmission power of the reference uplink signal (fig. 3, 9-10, page 1, 3, 5-7, 12, par [0004-0007, 0037, 0039, 0041, 0070, 0080, 0103-0104, 0160-0161]) (see a transmit power of an uplink sounding reference signal (SRS) in a transmission/reception point, and the transmission/reception targets for uplink data/control channels, a method and an apparatus for controlling a transmit power of an uplink signal, and a transmit power of an uplink signal, especially an SRS); and 
transmitting, by the terminal device (MS-120/UE), the target uplink signal by using the determined transmission power (fig. 3, 9-10, 17, page 1, 10, par [0004-0007, 0133]) (see transmitting the uplink SRS with the uplink SRS transmit power, and the case of user equipment, transmission/reception targets of an uplink and a downlink may differ.  That is, the transmission/reception targets for uplink data/control channels and downlink data/control channels may differ).

Regarding claim 17, Noh teaches a network device (110/112) (fig. 1-3, 7-10), comprising a processor (1820), a transmitter (1830) and a receiver (1810) (fig. 18, page par [0166, 0170]);  
wherein the receiver is configured to receive a target uplink signal with a transmission power from a terminal device (MS-120/UE) wherein the transmission power of the target uplink signal is determined by the terminal device according to a transmission power of a reference uplink signal (fig. 1-3, 7-10, page 1, 3, 5-7, 12, par [0004-0007, 0037, 0039, 0041, 0070, 0080, 0103-0104, 0143-0144, 0147, 0160-0161]) (see PUSCH, PUCCH, for controlling a transmit power of an uplink sounding reference signal (SRS) in a transmission/reception point, and the transmission/reception targets for uplink data/control channels, a method and an apparatus for controlling a transmit power of an uplink signal, and a transmit power of an uplink signal, especially an SRS);  and the processor (1820) is configured to process the target uplink signal (fig. 7-10, 18, page 3-4, 11, par [0037-0040, 0063, 0143, 0151, 0153]) 
(see serving transmission/reception point (e.g., eNB 110) serving the user equipment, or a different transmission/reception point, for determining a target receiving subject of an SRS, when controlling a transmit power of uplink physical channels and/or uplink signals, user equipment may properly use the estimated pathloss in accordance with a target transmission/reception point, a power control parameter for an uplink channel transmission and/or an uplink signal transmission may be estimated using non-zero power CSI-RS resources and zero-power CSI-RS resources.  Herein, the non-zero power CSI-RS resources and the zero-power CSI-RS resources may be UE-specifically determined.  In other words, the non-zero power CSI-RS resources may be used to estimate a pathloss of a downlink through which corresponding user equipment receives PDCCH or PDSCH). 

Regarding claims 4 and 12, Noh teaches the target uplink signal and the reference uplink signal (fig. 3, page 1-2, par [0004-0007, 0036-0037, 0040) (see an uplink data channel (e.g., PUSCH) transmission), satisfy a specific relationship on at least one of: a frequency domain transmission resource (page 3, par [0043]) (see a frequency domain), a time domain transmission resource, a transmission port (page 4, par [0060]) (see the number of antenna ports used for an SRS transmission),
 a transmission beam (page 1, par [0003]) (see an uplink/downlink channel for downlink beam-forming using channel reciprocity.  In order to measure the uplink channel state and the uplink/downlink channel, transmission of a sounding reference signal (SRS) is required). 
Note: (only need show one).
 Regarding claims 5 and 13, Noh teaches the target uplink signal and the reference uplink signal are transmitted on a same carrier (fig. 3, 8, page 2, par [0029, 0036, 0054]) (see one carrier or a pair of carriers, the same as a physical cell identity N.sub.ID.sup.cell of a serving transmission/reception point 
performing a downlink/uplink transmission to user equipment/BS (112)(Fig. 8)) .

Regarding claims 7 and 15, Noh teaches determining, by the terminal device (MS/UE-120), the transmission power of the target uplink signal according to the transmission power of the reference uplink signal (fig. 3, 9-10, page 1, 3, 5-7, 12, par [0004-0007, 0037, 0039, 0041, 0070, 0080, 0103-0104, 0160-0161]) (see a transmit power of an uplink sounding reference signal (SRS) in a transmission/reception point, and the transmission/reception targets for uplink data/control channels, a method and an apparatus for controlling a transmit power of an uplink signal, and a transmit power of an uplink signal, especially an SRS), comprises: obtaining (recognize, determine), by the terminal device, the transmission power of the target uplink signal (PUSCH) (fig. 3, 8-9, page 6-7, 11, par [0080-0081, 0103, 0155, 0159])
(see value for directly adjusting a PUSCH transmit power through an explicit power control command.  f(i) is an accumulated value, and may be increased or decreased by a specific quantity, and targets for uplink data/control channels and downlink data/control channels/ a transmit power of an uplink signal),  
based on the transmission power of the reference uplink signal and an offset (page 10-12, par [0138, 0156-0157, 0159-0160])
(see the uplink SRS transmit power may be determined based on the specific offset value indicated by the offset information.). 

Regarding claims 8, 16 and 20, Noh teaches the offset is sent to the terminal device by a high layer signaling (page 10, par [0135, 0138]) (see the uplink SRS transmit power may be determined based on the specific offset value indicated by the offset information, the offset information indicating an offset value may receive the offset information through higher-layer signaling such as RRC messages).

Regarding claim 19, Noh teaches the transmission power of the target uplink signal is based on the transmission power of the reference uplink signal and an offset (page 10-12, par [0138, 0156-0157, 0159-0160])
(see the uplink SRS transmit power may be determined based on the specific offset value indicated by the offset information).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6, 10-11, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Noh (U.S. Pub. 2014/0016576) in view of Kim (U.S. Pub. No.2020/0204335) and Provisional Application No. 62/517,210, filed on Jun. 09, 2017) is supported.
Regarding claims 2, 10 and 18, Noh teaches the target uplink signal and the reference uplink signal, and the reference uplink signal is a PUSCH  (fig. 3, page 1-2, par [0004-0007, 0036-0037, 0040) (see an uplink data channel (e.g., PUSCH) transmission).  But Noh does not mention the target uplink signal is a PTRS.
However, Kim teaches A physical uplink control channel (PUCCH) carrying uplink control information is allocated to the control region.  A physical uplink shared channel (PUSCH) carrying user data is allocated to the data region (fig. 18, page 5, par [0086]), and Phase Tracking Reference Signal (PTRS) for CPE (or CFO) estimation may be loaded to some resource elements (REs) of a region 630 to which the data channel is allocated and transmitted to the UE.  The signal may be a signal for estimating phase noise and as described above, the signal may be a pilot signal, which is the target uplink signal and it is a PTRS, and a reference signal by determining a mapping pattern of the PTRS (fig. 18, page 1-2, 9, par [0011, 0030, 0153]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify above teaching of Noh with Kim, in order to provide device for mapping a phase tracking reference signal for estimating the phase noise to a resource block is easier (see suggested by Kim on page 1, par [0011]).  

Regarding claims 3 and 11, Kim teaches the target uplink signal is a PTRS (fig. 18, page 1-2, 9, par [0011, 0030, 0153]), the reference uplink signal is a PUSCH transmitted on a Demodulation Reference Signal (DMRS) port associated with the PTRS (fig. 18, page 1-2, 5, par [0011, 0013, 0021, 0030, 0086]) (see receiving a first demodulation reference signal (DMRS) and a second DMRS configured according to particular patterns from a base station via DMRS symbols, in which the first DMRS and the second DMRS are respectively transmitted on particular antenna ports and are positioned on the same time axial symbol as that of at least one other DMRS transmitted on another antenna port, in which the DMRS sequence is mapped on the same time axial symbol and each transmitted on a specific antenna port, a reference signal by determining a mapping pattern of the PTRS according to the density of the additional DMRS ).

Regarding claims 6 and 14, Noh teaches the target uplink signal and the reference 
uplink signal are transmitted through a same beam (fig. 2-3, page par [0003, 0035, 0042, 0051]) (see a CoMP system measures an uplink channel state for uplink frequency-dependent schedule and measures an uplink/downlink channel for downlink beam-forming using channel reciprocity.  In order to measure the uplink channel state and the uplink/downlink channel, transmission of a sounding reference signal (SRS) is required, and the sequence group hopping pattern f.sub.gh(n.sub.s) may be the same for 
PUCCH and PUSCH). And
	Kim also teaches a maximum of four transmitting antennas and a DRS for rank 1 beamforming is defined, the DRS for the rank 1 beamforming also means a reference signal for antenna port index 5  (page 7, par [0108]).
	Therefore, the combination of Noh and Kim is teaching the limitation of claim.

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        January 26, 2022